Citation Nr: 1447454	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with an associated generalized anxiety disorder and major depression, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

The Veteran previously requested a hearing before the Board, sitting at the RO.  The Veteran was asked by VA in July 2009 whether he was available to appear at a Board hearing, and he responded that he was not available on the date referenced based on prior scheduling of major surgery.  He also withdrew his request for a Board hearing, but in the alternative requested that the scheduling of any hearing be deferred until a later point in time.  Notwithstanding the ambiguity with respect to the hearing request of the Veteran, the Board herein grants the requested benefit in full, thereby rendering moot any pending request for a hearing.  


FINDING OF FACT

It is at least as likely as not that the Veteran's service-connected PTSD and associated anxiety and depression are totally disabling from February 2006.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 100 percent evaluation for PTSD with an associated generalized anxiety disorder with depressive features have been met from June 24, 2006, to the present.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the full benefit sought by this appeal is herein granted, the need to discuss whether VA has complied with its duties to notify and assist the Veteran is obviated.  

The record reflects that service connection for PTSD with a generalized anxiety disorder and major depression was established by RO action via a rating decision of April 2001.  At that time, a 50 percent schedular evaluation was assigned under 38 C.F.R. § 4.130, DC 9411, effective from August 1999.  Subsequent action led to the assignment of a 70 percent schedular evaluation for the disability in question and it is noted that by his February 2007 claim, the Veteran sought a total schedular rating therefor.  Thus, the question for appellate review is whether an evaluation of 100 percent is assignable in connection with the February 2007 claim for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.")  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.   

In connection with this appeal, the Veteran alleges that he is entitled to a rating in excess of 70 percent for the period in question, citing the many PTSD symptoms affecting his social and occupational functioning.  He points specifically to what his attending private mental health professionals have indicated to him; namely, that his PTSD is totally disabling.  

In all, there is evidence presented both for and against entitlement to a higher rating for PTSD, to include the written statements of the Veteran as to the impact of his PTSD on his daily life, which are credible and probative.  The VA examiner who evaluated the Veteran's psychiatric status in June 2010 found that his PTSD and associated entities were productive of certain symptoms and manifestations which rendered him unfit as an employee.  Specific reference was made to his paranoia, social withdrawal, continual depression, extreme irritability, and being and being prone to anger fits and suicidal ideations.  The VA examiner assigned a GAF score of 50, noting that total social and industrial impairment was not indicated, nor were deficiencies in most areas noted.  Private treating mental health professionals provide reports of ongoing treatment in June 2006 and April 2007 which identify an increased level of severity of the disability at issue than that associated with a 70 percent rating, with assignment of GAF scores of minus 40 and minus 50, respectively, on the basis of PTSD and related anxiety and depression.  One private therapist stated that the Veteran had serious impairment in his social, occupational, and interpersonal functioning which severely affected his total functioning.  The other therapist opined that the Veteran was completely debilitated by his PTSD and associated psychosis and that on that basis was unable to care for himself.  He was noted to exhibit severely poor social skills, reclusiveness, paranoia, delusions of persecution, anger management problems, nightmares, insomnia, and vivid flashbacks.  Each references the Veteran's decline into suicidal thoughts as a result of the disability at issue.  

The Board thus determines, with resolution of reasonable doubt in the Veteran's favor, that the disability picture presented more nearly approximates the criteria for the assignment of a 100 percent schedular evaluation, for the period from June 24, 2006, the date of a private therapist's report, and beyond.  To that extent, the appeal is allowed in its entirety.  


ORDER

A 100 percent schedular evaluation is assigned for PTSD with generalized anxiety disorder and major depression from June 24, 2006, to the present.  The appeal is granted in full.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


